Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claims 1-9 are withdrawn.
Claim 12 is cancelled.
Claims 10-11, 13-14, and 17-20 are amended.
Claims 10-11 and 13-20 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-11 and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Subject Matter Eligibility Criteria – Step 1:  
The claims recite subject matter within a statutory category as a process (claims 10-11 and 17-20).  Accordingly, claims 10-11 and 13-20 are all within at least one of the four statutory categories.
Subject Matter Eligibility Criteria – Step 2A – Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test, the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in 
Representative independent claim 10 includes limitations that recite at least one abstract idea. Specifically, independent claim 10 recites:
10. (Currently Amended) A computer-implemented method comprising:
-providing, with an administrator client device, an instance of a scientific evaluation application to an administrative user, wherein the instance of the scientific evaluation application comprises a graphical user interface comprising one or more interface elements configured to selectively configure one or more protocols and parameters for scientific evaluation of a software product;
-establishing, via the administrator client device, a real-time communication interface and data transfer protocol between an application server and at least one server, wherein the real-time communication interface and data transfer protocol comprises an application programming interface, wherein the data transfer protocol is configured to enable secure transmission of mobile endpoint data to the at least one server in real-time, wherein the mobile endpoint data comprises user-generated data from a user device one or more user devices comprising a mobile electronic device executing an instance of the software product and a physiological sensor device configured to collect one or more physiological measurements of a user;
-configuring, by the administrative user via the instance of the scientific evaluation application, one or more scientific evaluation parameters for the software product comprising one or more usage or session parameters for one or more users of the software product, wherein the one or more users comprise a user population for at least one scientific study group;

-receiving, with the at least one server via the application programming interface, the mobile endpoint data and the user-generated data for the one or more users in the user population, wherein one or both of the mobile endpoint data and the user-generated data is received via the application server prior to being received at the at least one server;
-processing, with the at least one server, the mobile endpoint data and the user-generated data according to an analytical framework to determine one or more user statistics and one or more stimulus-input patterns for the one or more users in the user population, the one or more user statistics and the one or more stimulus-input patterns comprising user outcome data for the at least one scientific study group, wherein the analytical framework is configured to clean the mobile endpoint data and the user-generated data into a standard format;
-segmenting, with the at least one server, the user population into two or more user groups according to the one or more scientific evaluation parameters, wherein the one or more scientific evaluation parameters comprise a first set of parameters for a first user group and a second set of parameters for a second user group in the two or more user groups;
-analyzing, with the at least one server, the user outcome data for the user population according to at least one statistical framework to determine one or more scientific validation metrics for a targeted output of the software product, wherein the at least one statistical framework comprises a machine learning framework configured to analyze one or more dependent variables associated with one or more safety, efficacy and performance endpoints for the software product,
-wherein determining the one or more scientific validation metrics for the targeted output of the software product comprises determining a valid association between one or more program code outputs for the software product and the one or more safety, efficacy and performance endpoints for the software product according to the statistical framework;
-querying, by the administrative user via the graphical user interface of the instance of the scientific evaluation application, the user outcome data for the first user group and the second user group; and
-presenting, with the administrator client device via the graphical user interface of the instance of the scientific evaluation application, the user outcome data for the first user group and the second user group to the administrative user,
-wherein the user outcome data comprises the one or more scientific validation metrics for the targeted output of the software product.
	Examiner states submits that the foregoing underlined limitations constitute: “a mental process” because a user can in their mind evaluate data to determine statistics of the data, group users into classifications, and analyze the data to determine parameters for a software product.
	Accordingly, the claim recites at least one abstract idea.
	Subject Matter Eligibility Criteria – Step 2A – Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether
the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP
§$2106.04(1D(A)(2), it must be determined whether any additional elements in the claim beyond
the abstract idea integrate the exception into a practical application in a manner that imposes a
meaningful limit on the judicial exception.  The courts have indicated that additional elements
merely using a computer to implement an abstract idea, adding insignificant extra solution
activity, or generally linking use of a judicial exception to a particular technological environment
or field of use do not integrate a judicial exception into a “practical application.” MPEP

In the present case, the additional limitations beyond the above-noted at least one abstract
idea recited in the claim are as follows (where the bolded portions are the “additional
limitations” while the underlined portions continue to represent the at least one “abstract idea”):
10. (Currently Amended) A computer-implemented method comprising:
-providing, with an administrator client device, an instance of a scientific evaluation application to an administrative user, wherein the instance of the scientific evaluation application comprises a graphical user interface comprising one or more interface elements configured to selectively configure one or more protocols and parameters for scientific evaluation of a software product (using computers as mere tools to perform the abstract idea as noted below, see MPEP 2106.05(f); pg. 27);
-establishing, via the administrator client device, a real-time communication interface and data transfer protocol between an application server and at least one server, wherein the real-time communication interface and data transfer protocol comprises an application programming interface (using computers as mere tools to perform the abstract idea as noted below, see MPEP 2106.05(f); pg. 25), wherein the data transfer protocol is configured to enable secure transmission of mobile endpoint data to the at least one server in real-time (using computers as mere tools to perform the abstract idea as noted below, see MPEP 2106.05(f); pg. 25), wherein the mobile endpoint data comprises user-generated data from a user device one or more user devices comprising a mobile electronic device executing an instance of the software product and a physiological sensor device configured to collect one or more physiological measurements of a user (using computers as mere tools to perform the abstract idea as noted below, see MPEP 2106.05(f); pg. 5);
configuring, by the administrative user via the instance of the scientific evaluation application (using computers as mere tools to perform the abstract idea as noted below, see MPEP 2106.05(f); pg. 30), one or more scientific evaluation parameters for the software product comprising one or more usage or session parameters for one or more users of the software product, wherein the one or more users comprise a user population for at least one scientific study group (mere field of use limitation as noted below, see MPEP 2106.05(h); pg. 30);
-providing, with the application server, one or more instance of the software product to one or more user devices for the one or more users in the user population (using computers as mere tools to perform the abstract idea as noted below, see MPEP 2106.05(f));
-receiving, with the at least one server via the application programming interface, the mobile endpoint data and the user-generated data for the one or more users in the user population (using computers as mere tools to perform the abstract idea as noted below, see MPEP 2106.05(f)), wherein one or both of the mobile endpoint data and the user-generated data is received via the application server prior to being received at the at least one server (mere field of use limitation as noted below, see MPEP 2106.05(h));
-processing, with the at least one server (using computers as mere tools to perform the abstract idea as noted below, see MPEP 2106.05(f)), the mobile endpoint data and the user-generated data according to an analytical framework to determine one or more user statistics and one or more stimulus-input patterns for the one or more users in the user population, the one or more user statistics and the one or more stimulus-input patterns comprising user outcome data for the at least one scientific study group, wherein the analytical framework is configured to clean the mobile endpoint data and the user-generated data into a standard format (mere field of use limitation as noted below, see MPEP 2106.05(h));
-segmenting, with the at least one server (using computers as mere tools to perform the abstract idea as noted below, see MPEP 2106.05(f)), the user population into two or more user groups according to the one or more scientific evaluation parameters, wherein the one or more scientific evaluation parameters comprise a first set of parameters for a first user group and a second set of parameters for a second user group in the two or more user groups (mere field of use limitation as noted below, see MPEP 2106.05(h));
-analyzing, with the at least one server (using computers as mere tools to perform the abstract idea as noted below, see MPEP 2106.05(f)), the user outcome data for the user population according to at least one statistical framework to determine one or more scientific validation metrics for a targeted output of the software product, wherein the at least one statistical framework comprises a machine learning framework configured to analyze one or more dependent variables associated with one or more safety, efficacy and performance endpoints for the software product (mere field of use limitation as noted below, see MPEP 2106.05(h)),
-wherein determining the one or more scientific validation metrics for the targeted output of the software product comprises determining a valid association between one or more program code outputs for the software product and the one or more safety, efficacy and performance endpoints for the software product according to the statistical framework;
-querying, by the administrative user via the graphical user interface of the instance of the scientific evaluation application (using computers as mere tools to perform the abstract idea as noted below, see MPEP 2106.05(f)), the user outcome data for the first user group and the second user group; and
-presenting, with the administrator client device via the graphical user interface of the instance of the scientific evaluation application, the user outcome data for the first user group and the second user group to the administrative user (using computers as mere tools to perform the abstract idea as noted below, see MPEP 2106.05(f)),
-wherein the user outcome data comprises the one or more scientific validation metrics for the targeted output of the software product (mere field of use limitation as noted below, see MPEP 2106.05(h)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea. MPEP §2106.05(I)(A) and §2106.04(IID(A)(2).

17 do not recite additional elements that integrate the judicial exception into a practical
application. Accordingly, representative independent claim 1 and analogous independent claim
17 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the
abstract idea into a practical application as set forth below:
Claim 11: The claim specifies monitoring with an application server user activity data, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claim 14: The claim segments the data into two segments, which is a mental process.
Claims 15-16: The claims specify the application server providing notifications according to information, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claims 18 and 20: The claims specify modifying or configuring the application server, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claim 19: The claim specifies the processing of the data in response to the modification and analyzes the user outcome data, which is a mental process.
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application. Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria – Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claims 10 and 17 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the 
  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as establishing a real-time communication, providing the software product to the user devices, receiving data, presenting the user outcome data, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); configuring scientific evaluation parameters for the software product, segmenting the population into groups, analyzing according to a statistical framework, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 11, 13-16, and 18-20, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 11, Symantec, MPEP 2106.05(d)(II)(i); claims 13, 18-20, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	Therefore, whether taken individually or as an ordered combination, claims 10-11 and 13-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Response to Arguments
Applicant's arguments filed for claims 10-11 and 13-20 under 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant argues that similar to Example 42, the additional elements add meaningful limitations in that the additional elements employ the information provided by the judicial exception.  Examiner states that the machine learning component of the claim is using well-known machine learning techniques, and therefore the claims merely implement the abstract idea on a computer.
Applicant argues that the claims as a whole improve the method of scientific evaluation or quality assurance of computer program code outputs.  Examiner states that Applicant provides an subjective opinion rather than objective evidence regarding the improvement and Examiner fails to find such improvement within the specification or the claims.  Furthermore, the improvement doesn’t solve a problem of technical nature, but an administrative problem solved 
Applicant argues that enabling a query by the administrative user within the GUI and present validation metrics for the targeted output of the software product integrates the judicial exception into the computer-implemented method.  Examiner states that neither the claims nor the specification calls for any parallel processing system different from those available in existing systems.  Generic computer technology for querying data and presenting data and do not recite an improvement to a particular computer technology.  Examiner states that the elements separately, the function performed by the computer is purely conventional.  Using a computer to query and present data embodies the most basic functions of a computer.  All of these computer functions are well-understood, routine, and conventional activities previously known to the industry.  Each step does no more than require a generic computer to perform conventional computer functions.  These recited functions are performed by processing components that are disclosed as being implemented with general-purpose computing devices (specification pg. 27).  The lack of details about these elements also indicates that the above-mentioned elements are generic computer components. See Intellectual Ventures ILLC v. Erie Indem. Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017) (“The claimed mobile interface is so lacking in implementation details that it amounts to merely a generic component (software, hardware, or firmware) that permits the performance of the abstract idea, i.e., to retrieve the user-specific resources.”).  Applicant does not assert that there is any unconventional use of a computer, and the use of conventional computer components to perform conventional steps to implement an abstract idea 
The 35 U.S.C. 103 rejection of claims 10-11 and 13-20 have been withdrawn. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN 101702137 – System that evaluates software products by using fuzzy mathematics theory
E. S. Mesh, G. Burns and J. S. Hawker, "Leveraging Expertise to Support Scientific Software Process Improvement Decisions," in Computing in Science & Engineering, vol. 16, no. 3, pp. 28-34, May-June 2014, doi: 10.1109/MCSE.2014.10.
A. Yagüe, J. Garbajosa, J. Pérez and J. Díaz, "Analyzing Software Product Innovation Assessment by Using a Systematic Literature Review," 2014 47th Hawaii International Conference on System Sciences, 2014, pp. 5049-5058, doi: 10.1109/HICSS.2014.620.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626